SOMERVILLE, J.
The defendant was convicted of murder in the first degree. The victim was murdered at about 1 o’clock a. m., on his way home from a social gathering, where he and defendant had been together, and when last seen alive he was with defendant. There was no eyewitness to the murder, and, with the excep*8tion of an incriminating admission by defendant, the evidence was entirely circumstantial.
The theory of the prosecution was that robbery was the motive of the murder, and in support of that theory the state was allowed to prove that, when the murdered man ivas found on the sidewalk, his pockets were examined and found to be empty, and that a silver dime was found on the ground a foot or two from his body; that defendant and deceased were playing cards for money at the house where the party were gathered; and that deceased then and there Avon $2.50 from defendant. All of this eAddence was clearly relevant, and the objections thereto Avere properly overruled.
There was no error in allowing a state’s witness to testify that the Avound on the head of deceased “seemed to have been made with a blunt instrument.” — Fuller v. State, 117 Ala. 39, 23 South. 688; Perry v. State, 87 Ala. 30, 6 South. 425.
There Avas no valid objection to the testimony of another state’s witness that he saw defendant, as he passed witness’ house about daylight on the morning after the murder, and that in response to his inquiry defendant said that he “was walking about, and that he had been up all night raising sand.”
“Chippy” Brown was neither a party nor a witness in the case, and what he said as he approached the place where the body of deceased lay was properly excluded as mere hearsay.
The inculpatory statement made by defendant to several of the state’s AAdtnesses was not in the nature of a confession, and preliminary proof of its voluntary character Avas not necessary. — McGehee v. State, 171 Ala. 19, 55 South. 159. However, Ave think the predicate for its introduction was entirely sufficient. Moreover, the objections Avere general, and did not call the *9court’s attention to any supposed insufficiency of the predicate.
There was evidence tending to shotv that defendant committed the crime charged against him, and the issue was properly submitted to the jury. We find no error in the record, and the judgment will be affirmed.
Affirmed.
All the justices concur.